Maeshalx., J.
Error is assigned on the refusal of the court to dismiss the complaint for insufficiency of the bond in that it was a joint instead of a several obligation. All the law required on that point, as indicated in the statement of facts, was that there should be two sureties bound for the performance of the conditions named therein. As the bond satisfied that requirement, it cannot properly be held insufficient for want of some feature not found in the law in regard thereto'.
Complaint is made because the court permitted Haines to testify that Foster pointed out to him the place where plaintiff “is supposed to have been injured.” We take it that the 'witness and the jury understood the question to refer to whether the spot, which the testimony on the part of plaintiff indicated was the location where the accident occurred, was pointed out to the witness by Foster. The purpose of the question was to show competency of the witness to testify as to the condition of the walk at the place of the accident. The witness was permitted to answer only on condition that the spot the witness had in mind was the same as that which plaintiff and his witnesses had testified was the place of the accident.. It appears that the witness was familiar with the locality, generally, and that the question meant no more to him or the jury than whether the place which Foster pointed out was the same as was supposed, from the standpoint of plaintiff’s case as then made by the evidence, there being no material conflict in such evidence, to be that of the injury. So understood, the question, if not strictly proper, was not prejudicial to defendant.
The only other complaint made is of the instruction given by the court respecting question No. 10 of the special verdict. That merely covered the subject of whether the notice alleged in the complaint to have been served upon the defendant was in fact served as testified to by him. The evidence in respect thereto was positive and not disputed. Therefore *558it was perfectly proper for tbe court to say, as was said, tbat there was no evidence contradicting that of the plaintiff as to serving notice, and that it was the duty of the jury to give an affirmative answer to the question unless they disbelieved his evidence. ' The court might well have directed the jury to give an affirmative answer to the question, or not have submitted the question at all, treating the matter as not in controversy on the evidence. Counsel for appellant take a wrong view of the question in arguing that it covered the subject of whether the injury in fact occurred at the point designated in the notice. The sufficiency of the notice, as to form, was for the court to determine. No complaint seems to have been made in regard to the decision in respect thereto The question of whether the notice was served was one of fact, and although not in dispute on the evidence, was covered by the interrogatory under consideration. The question of whether respondent was injured at the place designated in the notice was covered by three other questions, and no complaint seems to be made that the answers thereto were not warranted by the evidence.
By the Gourt. — The judgment is affirmed.